Exhibit 10.2
 
FLORIDA CONSOLIDATED, AMENDED AND RESTATED PROMISSORY NOTE
 
DOCUMENTARY STAMP TAXES HAVE BEEN PAID UPON THE RECORDING OF THE MORTGAGE
SECURING THIS CONSOLIDATED, AMENDED AND RESTATED PROMISSORY NOTE
 
$7,550,000.00
New York, New York
         
As of August 12, 2011



THIS CONSOLIDATED, AMENDED AND RESTATED PROMISSORY NOTE (the “Note”) is made and
entered into as of the 12th day of August, 2011, by and between MARINA TOWERS,
LLC, a Florida limited liability company, as maker, having its principal place
of business at 709 S. Harbor City Boulevard, Suite 250, Melbourne, Florida 32901
(“Borrower”) and GUGGENHEIM LIFE AND ANNUITY COMPANY, a Delaware life insurance
company, having an address at 10689 N. Pennsylvania Street, Suite 200,
Indianapolis, Indiana  46280 (together with its successors and/or assigns,
“Lender”).
 
PRELIMINARY STATEMENTS
 
Lender is the holder of the indebtedness evidenced by those certain existing
notes (collectively, the “Original Note”) described on Schedule I attached
hereto and made a part hereof, secured by the mortgages described on Schedule II
attached hereto and made a part hereof, which are each now held by Lender
(collectively, the “Original Mortgage”), recorded on certain improved real
property located in Brevard County, Florida.
 
There is now owing on the Original Note and the Original Mortgage the unpaid
principal sum of FIVE MILLION THREE HUNDRED SEVENTY THOUSAND NINE HUNDRED
TWENTY-SEVEN AND 78/100 DOLLARS ($5,370,927.78).
 
Borrower, the maker of the Original Note, has requested, and Lender has agreed
to make certain amendments to the Original Note, including changing the interest
rate and the terms of payment, and increasing the original principal amount from
FIVE MILLION FOUR HUNDRED NINETY-NINE THOUSAND NINE HUNDRED SIXTY-ONE AND 81/100
DOLLARS ($5,499,961.81) to SEVEN MILLION FIVE HUNDRED AND FIFTY THOUSAND AND
NO/100 DOLLARS ($7,550,000.00).  The Original Note is being consolidated,
amended and restated in its entirety to reflect such amendments.
 
Florida documentary excise tax and non-recurring intangible property tax due on
this Note to the extent that the original principal amount of this Note exceeds
the outstanding principal amount of the Original Note have been paid.
 
The Original Mortgage is concurrently being consolidated, amended and restated
pursuant to the terms of that certain Consolidated, Amended and Restated
Mortgage and Security Agreement of even date herewith.
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Borrower and Lender agree that the Original Note is hereby consolidated, amended
and restated in its entirety as follows:
 
FOR VALUE RECEIVED Borrower hereby unconditionally promises to pay to the order
of Lender, having an address at 601 Lexington Avenue, New York, New York 10022,
or at such other place as the holder hereof may from time to time designate in
writing, the principal sum of SEVEN MILLION FIVE HUNDRED FIFTY THOUSAND AND
NO/100 DOLLARS ($7,550,000.00), or so much thereof as is advanced, in lawful
money of the United States of America, with interest thereon to be computed from
the date of this Note at the Interest Rate, and to be paid in accordance with
the terms of this Note and that certain Loan Agreement dated the date hereof
between Borrower and Lender (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan
Agreement”).  All capitalized terms not defined herein shall have the respective
meanings set forth in the Loan Agreement.
 
 
 
1

--------------------------------------------------------------------------------

 
 
 

ARTICLE 1:   PAYMENT TERMS

               
Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note from time to time outstanding at the rates and at the
times specified in Article 2 of the Loan Agreement and the outstanding balance
of the principal sum of this Note and all accrued and unpaid interest thereon
shall be due and payable on the Maturity Date.
 

ARTICLE 2:   DEFAULT AND ACCELERATION

                                
The Debt shall without notice become immediately due and payable at the option
of Lender if any payment required in this Note is not paid on or prior to the
date when due or if not paid on the Maturity Date or on the happening of any
other Event of Default.
 

ARTICLE 3:   LOAN DOCUMENTS

 
This Note is secured by the Mortgage and the other Loan Documents.  All of the
terms, covenants and conditions contained in the Loan Agreement, the Mortgage
and the other Loan Documents are hereby made part of this Note to the same
extent and with the same force as if they were fully set forth herein.  In the
event of a conflict or inconsistency between the terms of this Note and the Loan
Agreement, the terms and provisions of the Loan Agreement shall govern.
 

ARTICLE 4:   SAVINGS CLAUSE

        
Notwithstanding anything to the contrary, (a) all agreements and communications
between Borrower and Lender are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the interest
contracted for, charged or received by Lender shall never exceed the Maximum
Legal Rate, (b) in calculating whether any interest exceeds the Maximum Legal
Rate, all such interest shall be amortized, prorated, allocated and spread over
the full amount and term of all principal indebtedness of Borrower to Lender and
(c) if through any contingency or event Lender receives or is deemed to receive
interest in excess of the Maximum Legal Rate, any such excess shall be deemed to
have been applied toward payment of the principal of any and all then
outstanding indebtedness of Borrower to Lender.
 

ARTICLE 5:   NO ORAL CHANGE

                               
This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 

ARTICLE 6:   WAIVERS

                               
Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non-payment and all other notices of any kind.  No
release of any security for the Debt or extension of time for payment of this
Note or any installment hereof, and no alteration, amendment or waiver of any
provision of this Note, the Loan Agreement or the other Loan Documents made by
agreement between Lender or any other Person shall release, modify, amend,
waive, extend, change, discharge, terminate or affect the liability of Borrower,
and any other Person who may become liable for the payment of all or any part of
the Debt under this Note, the Loan Agreement or the other Loan Documents.  No
notice to or demand on Borrower shall be deemed to be a waiver of the obligation
of Borrower or of the right of Lender to take further action without further
notice or demand as provided for in this Note, the Loan Agreement or the other
Loan Documents.  If Borrower is a partnership, the agreements herein contained
shall remain in force and be applicable, notwithstanding any changes in the
individuals or entities comprising the partnership, and the term “Borrower” as
used herein, shall include any alternate or successor partnership, but any
predecessor partnership and its partners shall not thereby be released from any
liability.  If Borrower is a corporation, the agreements contained herein shall
remain in full force and be applicable notwithstanding any changes in the
shareholders comprising, or the officers and directors relating to, the
corporation, and the term “Borrower” as used herein, shall include any
alternative or successor corporation, but any predecessor corporation shall not
be relieved of liability hereunder.  If Borrower is a limited liability company,
the agreements herein contained shall remain in force and be applicable,
notwithstanding any changes in the members comprising the limited liability
company, and the term “Borrower” as used herein, shall include any alternate or
successor limited liability company, but any predecessor limited liability
company and its members shall not thereby be released from any liability.  If
Borrower is a trust, the agreements herein contained shall remain in force and
be applicable, notwithstanding any changes in the trustee or the beneficiaries
relating to the trust, and the term “Borrower” as used herein, shall include any
alternate or successor trust, but any predecessor trust and its trustees shall
not thereby be released from any liability.  Nothing in the foregoing four
sentences shall be construed as a consent to, or a waiver of, any prohibition or
restriction on transfers of interests in such partnership, corporation, limited
liability company or trust, as applicable, which may be set forth in the Loan
Agreement or any other Loan Document.
 

ARTICLE 7:   TRANSFER

                
Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the
matter; but Lender shall retain all rights hereby given to it with respect to
any liabilities and the collateral not so transferred.
 

ARTICLE 8:   EXCULPATION

                                
The provisions of Section 10.7 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.
 
 

ARTICLE 9:   GOVERNING LAW

                               
The governing law and related provisions contained in Section 11.3 of the Loan
Agreement are hereby incorporated by reference as if fully set forth herein.
 

ARTICLE 10:   NOTICES

                   
All notices or other written communications hereunder shall be delivered in
accordance with Section 11.6 of the Loan Agreement.
 

ARTICLE 11:   JOINT AND SEVERAL

                         
If more than one Person has executed this Note as “Borrower”, the obligations of
all such Persons hereunder shall be joint and several.
 
THE PROPER FLORIDA DOCUMENTARY STAMP TAXES IN THE AMOUNT OF $11,984.89, BASED
UPON THE INCREASED LOAN AMOUNT OVER THE OUTSTANDING PRINCIPAL BALANCE OF THE
ORIGINAL NOTE AMENDED AND RESTATED HEREBY, HAVE BEEN PAID UPON RECORDING THE
CONSOLIDATED, AMENDED AND RESTATED MORTGAGE AND SECURITY AGREEMENT SECURING THIS
NOTE AND EVIDENCE OF SUCH PAYMENT HAS BEEN NOTED ON THE CONSOLIDATED, AMENDED
AND RESTATED MORTGAGE AND SECURITY AGREEMENT SECURING THIS NOTE.
 
 
[NO FURTHER TEXT ON THIS PAGE]
 
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.
 

 
BORROWER:
         
 
 
MARINA TOWERS, LLC, a      
Florida limited liability company
                    By: MTMC OF MELBOURNE, INC., a       Florida corporation    
  its manager                     By: /s/ Christian C. Romandetti       Name:
Christian C. Romandetti       Title: President          

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
[SIGNATURE APPEARS ON FOLLOWING PAGE]
 
GUGGENHEIM LIFE AND ANNUITY COMPANY, holder of the Original Note, signs below to
acknowledge its consent to the terms of this Consolidated, Amended and Restated
Promissory Note.
 

 
GUGGENHEIM LIFE AND ANNUITY COMPANY, a Delaware life insurance company
         
 
By:
/s/ James Purvis       Name: James Purvis       Title: Chief Operating Office  
       

 
 

 
5